DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-5, 7-17, and 19-27 have been cancelled.  Claims 6, 18, and 28-41 have been amended.
	Claims 6, 18, and 28-47 are pending and under examination.

2.	All claim objections are withdrawn in response to the amendments filed on 7/15/2021.
The rejection of claims 16, 18, 28, 29, 31, 32, 34, 35, and 37-41 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception is withdrawn in response to the statement made of record on 7/15/2021 affirming that SEQ ID NOs: 2-4 and 17 are not naturally-occurring.
The rejection of claims 28, 29, 31, 32, 34, 35, and 37-47 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in response to the amendment to recite 98-99% identity to SEQ ID NOs: 4 and 17.
The rejection of claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to make the claim dependent upon claim 38.
th paragraph is withdrawn in response to the amendment to introduce the recitation of “at least” in claims 28 and 31.
All obviousness-type rejections are withdrawn because the claimed non-naturally-occurring SEQ ID NOs: 4 and 17 were obtained by introducing single amino acid substitutions into the non-naturally-occurring SEQ ID NO: 2 and 3.  Furthermore, there is no naturally-occurring sequences having 98-99% identity to SEQ ID NOs: 4 and 17 and the prior art of record does not render obvious arriving at the claimed sequences.  

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Thomas Kowalski on 727/2021.

The application has been amended as follows: 




Claim 6 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of any one of claims 28-36, which is associated with a detectable label, a therapeutic agent or a pharmacokinetics (PK) modifying moiety.

Claim 18 is rewritten as follows:
An isolated non-naturally occurring cell harboring an expression vector comprising the nucleic acid of claim 37, wherein the TCR is encoded by a single open reading frame, or two distinct open reading frames encoding the alpha chain and the beta chain respectively.

Claim 28 is rewritten as follows:
An isolated non-naturally occurring recombinant T cell receptor (TCR) having the property of binding to GLYDGMEHL (SEQ ID No: 1) in complex with HLA-A*02 with a dissociation constant of from about 0.05 [Symbol font/0x6D]M to about 10.0 [Symbol font/0x6D]M when measured with surface plasmon resonance at 25°C and at a pH between 7.1 and 7.5 using a soluble form of the TCR, wherein: 
the TCR comprises a TCR alpha chain variable domain and a TCR beta chain variable domain, and 
the TCR variable domains form contacts with at least residues Y3 and E7 of GLYDGMEHL (SEQ ID No: 1), and 
the amino acid sequence of the TCR alpha chain variable domain is at least 98% identical to SEQ ID NO: 4.
Claim 29 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 28, wherein the amino acid sequence of the TCR alpha chain variable domain is at least 99% identical to SEQ ID NO: 4.

Claim 30 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 28, wherein the amino acid sequence of the TCR alpha chain variable domain is set forth by SEQ ID NO: 4.

Claim 31 is rewritten as follows:
An isolated non-naturally occurring recombinant T cell receptor (TCR) having the property of binding to GLYDGMEHL (SEQ ID No: 1) in complex with HLA-A*02 with a dissociation constant of from about 0.05 [Symbol font/0x6D]M to about 10.0 [Symbol font/0x6D]M when measured with surface plasmon resonance at 25°C and at a pH between 7.1 and 7.5 using a soluble form of the TCR, wherein: 
the TCR comprises a TCR alpha chain variable domain and a TCR beta chain variable domain, and 
the TCR variable domains form contacts with at least residues Y3 and E7 of GLYDGMEHL (SEQ ID No: 1), and 
the amino acid sequence of the TCR beta chain variable domain is at least 98% identical to SEQ ID NO: 17.

Claim 32 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 31, wherein the amino acid sequence of the TCR beta chain variable domain is at least 99% identical to SEQ ID NO: 17.

Claim 33 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 31, wherein the amino acid sequence of the TCR beta chain variable domain is set forth by SEQ ID NO: 17.

Claim 34 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 28, wherein the amino acid sequence of the TCR beta chain variable domain is at least 98% identical to SEQ ID NO: 17.

Claim 35 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 29, wherein the amino acid sequence of the TCR beta chain variable domain is at least 99% identical to SEQ ID NO: 17.




Claim 36 is rewritten as follows:
The isolated non-naturally occurring recombinant TCR of claim 30, wherein the amino acid sequence of the TCR beta chain variable domain is set forth by SEQ ID NO: 17.

Claim 37 is rewritten as follows:
An isolated non-naturally occurring nucleic acid encoding the TCR of any one of claims 28-36.

Claim 38 is rewritten as follows:
An isolated non-naturally occurring T-cell presenting the TCR of any one of claims 28-36.

Claim 41 is rewritten as follows:
A pharmaceutical composition comprising the isolated non-naturally occurring cell of claim 38, together with one or more pharmaceutically acceptable carriers or excipients.

Claim 47 is rewritten as follows:
The method of claim 44, wherein the cancer is a solid tumor. 

Claims 39, 40, 42, 43, 45, and 46 are cancelled.

new claim 48:
The method of claim 47, wherein the solid tumor is squamous cell carcinoma.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious arriving at the claimed TCR wherein the variable alpha and beta domains have at least 98 identity to SEQ ID NOs: 4 and 17, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ILEANA POPA/Primary Examiner, Art Unit 1633